297 Ga. 272
FINAL COPY
                 S15F0039. PARTRIDGE v. PARTRIDGE.


      MELTON, Justice.

      James Partridge (“Husband”) and Bridget Partridge (“Wife”) were married

on December 30, 1994, and had two children together. One of the children was

born in 1994, and the other was born on June 5, 1997. The parties separated on

September 1, 2013. Wife filed for divorce on November 25, 2013, and the

parties were divorced pursuant to a June 2, 2014 Final Decree. As part of the

Final Decree, the trial court ordered, among other things, that Husband “shall

continue to make monthly payments on the minor child’s automobile, which is

currently in her possession, until said automobile is paid in full”; and Husband

“shall pay alimony to [Wife] in the amount of $38,460, payable as follows: (a)

$345 per month from June 1, 2014 until June 1, 2015; (b) $940 per month from

June 1, 2015 until June 1, 2016; (c) $640 per month from June 1, 2016 until

June 1, 2019.” This Court granted Husband’s application to appeal pursuant to

Supreme Court Rule 34 (4), by which this Court shall grant a timely application

from a final judgment and decree of divorce that is determined by the Court to

have possible merit. For the reasons that follow, we affirm.
      1. Husband contends that the trial court erred by ordering him to pay

alimony to Wife. Specifically, he claims that Wife affirmatively waived any

right to collect alimony in light of her testimony at the final hearing in which she

claimed that she did not want alimony. We disagree.

      Although, when questioned by Husband’s counsel, Wife stated that she

was “not asking [Husband] to support her,” and she responded “no” when the

trial court asked her if she “was making any claim on any of [Husband’s]

property . . . alimony or otherwise”; these statements do not represent the totality

of Wife’s testimony regarding alimony. When questioned by her own counsel

on direct examination, the following exchange took place:

      Q. Okay. And do you feel that you will need some economic assistance

      from [Husband] to be able to maintain your lifestyle and be able to

      support the children?

      A. Yes.

(Emphasis supplied.) See also OCGA § 19-6-1 (a) (“Alimony is an allowance

out of one party's estate, made for the support of the other party when living

separately.”). It cannot be said that Wife unequivocally relinquished her claim

to receive alimony based on her testimony at the final hearing. In this regard, to

                                         2
the extent that her testimony on alimony at the final hearing can be viewed as

conflicting, such conflicts were for the trial court to resolve, not this Court.

Haskell v. Haskell, 286 Ga. 112, 112-113 (1) (686 SE2d 102) (2009) (“It is the

duty of the trial judge to resolve the conflicts in the evidence.”) (citations and

punctuation omitted).1

      2. Husband argues that the trial court erred by ordering him to pay the car

payments on the minor child’s automobile. He asserts that these car payments

constituted an improper deviation from the amount of child support that

Husband was legally required to pay. However, Husband’s characterization of

these car payments as “child support” is misplaced. Testimony at the final

hearing established that this car was purchased during the marriage, and that

both Husband and Wife were joint obligors on the indebtedness owed on the car.

Accordingly, this marital debt could be properly addressed by the trial court


      1
       We also note that there is nothing in the trial court’s Final Decree to
indicate that the trial court awarded alimony to Wife as a means of forcing
Husband to “provide a means of supporting both children [i.e., the minor
child and the adult child] past their graduation from high school.” Husband’s
Brief at 9-10. The alimony award has nothing to do with the child support
award in the Final Decree, and the adult child is not even mentioned in the
Final Decree. The minor child is the only child mentioned with regard to
child support.
                                        3
through its equitable division of the parties’ marital property. See, e.g., Moore

v. Moore, 286 Ga. 505 (1) (690 SE2d 166) (2010). We find no abuse of

discretion in the trial court’s decision to make Husband responsible for the

continued payments on this marital debt as part of an equitable division of the

parties’ property. See Zekser v. Zekser, 293 Ga. 366, 367 (1) (744 SE2d 698)

(2013) (“As we have explained before, an equitable division of marital property

is not necessarily an equal division, but a fair one. . . . The division of marital

property is committed to the discretion of the trier of fact, and its discretion in

this respect is broad.”) (citations omitted).

      Judgment affirmed. All the Justices concur.



                             Decided June 1, 2015.

      Domestic relations. Lincoln Superior Court. Before Judge Dunaway.

      Tucker, Everitt, Long, Brewton & Lanier, John B. Long, for appellant.

      James T. Jones, Jr., for appellee.




                                           4